DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1) and Miura et al. (US 7,104,585 B2)(Miura).
Regarding claim 1, Revels discloses a storage device for attaching to a bicycle (Fig. 1), comprising, a storage compartment (26) having a front face (facing away from the handlebars) and a rear face (noting the face leader line 28 points to in Fig. 1), and at least one mounting device (44/66/74) extending from the rear face of the storage compartment and configured so as to enable the storage device to be attached to a front portion of the bicycle (Fig. 1).
Revels does not specifically disclose the front face comprises an identifier for identifying a rider of the bicycle.
Pfeiffer demonstrates the ability to include an identification device (5) on an outward facing surface of a storage compartment of mounted on a cycle (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Revels and include an identifier on the outward facing surface of the container because such a change would allow the device of convey information to observers of the cycle.
Modified Revels does not specifically disclose at least one mounting device comprises first, second, third, and fourth mounting devices positioned relative to one another so as enable the storage device to be attached to dual stanchions of a front fork of the bicycle by attaching the first, second, third, and fourth mounting devices to the dual stanchions capable of being attached between upper and lower crowns of a dual crown fork.
Miura demonstrates the ability to have a device mounted to the stanchions of a fork of a cycle (45) including first, second, third, and fourth mounting devices (Fig. 2) positioned relative to one another so as enable the storage device to be directly attached to dual stanchions of a front fork of the bicycle by attaching the first, second, third, and fourth mounting devices to the dual stanchions (Fig. 2) with a first and third attachment to one stanchion and a second and fourth to a second stanchion between crowns of a dual crown fork.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Revels and use the teaching of Miura configure the mounting device such that it includes four mounting devices attachable to dual stanchions because such a change would allow for the device to be attached to a cycle having a different configuration and/or to lower the height at which the device is held thereby lowering the overall center of gravity of the cargo device. The device is structurally capable of being attached to front fork stations between upper and lower crowns of a dual crown fork.
Regarding claim 3, modified Revels discloses the at least one mounting device comprises first and second mounting devices (noting instances of 44) spaced apart by a distance, but does not specifically disclose the distance is from about 2 inches to about 10 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and space the first and second mounting devices (44) spaced apart by about 2 to about 10 inches because such a change would require a mere finding of a workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, modified Revels discloses the at least one mounting device (noting 44) comprises first and second mounting devices spaced equally from an axis dividing the storage device into left and right halves (Fig. 1).
Regarding claim 6, modified Revels does not specifically disclose the first and second mounting devices are spaced apart by a distance of from about 6 inches to about 8 inches, and the first and third mounting devices are spaced apart by a distance of from about 3 inches to about 6 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device or Revels and space the first and second mounting devices apart by 6 to 8 inches, and the first and third devices spaced apart by 3 to 6 inches because such a change would require a mere finding of a workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, modified Revels discloses the at least one mounting device comprises one or more straps (44).
Regarding claim 17, modified Revels discloses the storage compartment is rectangular (noting the shape of the lower portion of the device is generally rectangular).
Regarding claims 18 and 21, modified Revels discloses the identifier is on an identification plate attached to and forming part of the front face of the storage compartment (noting the teaching of Pfeiffer would place the identification plate on the outermost facing side of the device of Revels, thereby it would be placed on the front face of the storage compartment).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1) and Miura et al. (US 7,104,585 B2)(Miura) as applied to claim 1 above, and further in view of Reitz et al. (US 5,829,656 A)(Reitz).
Regarding claims 8-9 Revels does not specifically disclose the storage compartment comprises one or more securing members for securing one or more items to an exterior of the storage compartment, the one or more securing members comprise one or more straps.
Reitz discloses a cycle mounted device including straps (24) to attach items to an outer portion of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and include one or more straps for attaching items to the outside of the device because such a change would allow the device to have additional carrying capacity as well as allow carried items to be separated, or to carry items outside of the device that a user may not want to be carried inside of the device.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1) and Miura et al. (US 7,104,585 B2)(Miura) as applied to claim 1 above, and further in view of Mijnen (DE 10242032 A1).
Regarding claims 10, modified Revels teaches the ability to have a steer tube bracket (74), but does not specifically disclose a steer tube mounting bracket comprising an aperture formed therein and configured to enable the storage device to be attached to the bicycle by inserting a steer tube of the bicycle through the aperture.
Mijnen demonstrates a bicycle carried container including an attachment device having a steer tube mounting bracket (80/90) comprising an aperture (84/94) formed therein and configured to enable the storage device to be attached to the bicycle by inserting a steer tube of the bicycle through the aperture (Figs. 9 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and use the teaching of Mijnen and include an aperture in the steer tube bracket such that it surrounds the steer tube because such a change would allow the device to have an additional securement to the bicycle by the steer tube bracket thereby helping to ensure that the device does not accidently become disconnected from the cycle.
Regarding claim 11, modified Revels does not specifically disclose the aperture has a diameter of about from about 1.125 inches to about 1.5 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels make the diameter of the aperture from 1.125 to 1.5 inches because such a change would require a mere finding of a workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1) and Miura et al. (US 7,104,585 B2)(Miura) as applied to claim 1 above, and further in view of Katz (US 5,375,748 A).
Regarding claims 12-13, modified Revels does not specifically disclose the storage compartment comprises first and second portions rotatably movable relative to one another from a closed position, in which access to an interior of the storage compartment is prevented, to an open position, in which access to the interior of the storage compartment is allowed, the storage compartment comprises one or more walls defining an interior of the storage compartment, and a cover movable relative to the one or more walls for enabling and preventing access to the interior of the storage compartment.
Katz teaches the ability to have a similar cycle mounted container having first and second portions (noting 77 and 75) rotatably movable relative to one another (via hinge 79) from a closed position, in which access to an interior of the storage compartment is prevented, to an open position, in which access to the interior of the storage compartment is allowed, the storage compartment comprises one or more walls defining an interior of the storage compartment (noting the walls of 77), and a cover (75) movable relative to the one or more walls for enabling and preventing access to the interior of the storage compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of revels and attach a body portion to a cover portion by a hinge because such a change would employ a well-known closure device and such a change would require a mere choice of one known closure device for another and would have resulted in predictable results.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1) and Miura et al. (US 7,104,585 B2)(Miura) as applied to claim 1 above, and further in view of Stowell (US 6,802,440 B1).
Regarding claim 14, modified Revels does not specifically disclose a removable bag or pouch stored within the storage compartment.
Stowell teaches the ability to have a carrier device for a cycle including an insert (60) including a pouch (66), that is removable and stored within the storage compartment and provide an internal pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and include a removable insert to provide internal pockets thereby increasing the overall organization of the interior of the device as demonstrated by Stowell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-14, 17-18, and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734